Appeal from an order of the Albany County Special Term, Supreme Court, which enjoined pendente lite the defendant-appellant from using the name “ Congress Hotel ”, and denied defendant’s cross motion for similar relief. Under the circumstances disclosed neither motion should have been granted and the action should have been remanded for a speedy trial. Order reversed, with $10 costs and disbursements, insofar as it enjoins defendant-appellant, and affirmed insofar as it denies defendant-appellant’s motion for an injunction pendente lite. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.